Citation Nr: 1125527	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  04-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the left arm, claimed to have resulted from medical treatment received at a Department of Veterans Affairs Medical Center (VAMC) in Palo Alto, California, in October 2001.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right arm disability, claimed as secondary to loss of use of the left arm.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, claimed as secondary to loss of use of the left arm.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This case was before the Board in July 2007, at which time the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, while the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for partial remand, requesting that the Court vacate and remand the Board's July 2007 decision.  In June 2008, the Court granted the joint motion, vacating the Board's July 2007 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

The Board notes that it is unclear whether the June 2008 joint motion for remand vacates the secondary issues of entitlement to 38 U.S.C.A. § 1151 benefits for the right shoulder disability and depression, as neither of these issues is expressly addressed in the joint motion.  Given, however, that these claims are intertwined with the left shoulder disability claim and that the September 2008 Appellant's Brief expressly requests that these secondary issues be remanded for further development and adjudication, the Board will consider them to be subject to the vacation and remand of the joint motion.  

The December 2009, the Board sought an Independent Medical Expert (IME) opinion in connection with the left shoulder claim.  An opinion was rendered in December 2010, and the case has been returned to the Board for further appellant review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran suffered additional disability to his left shoulder as a result of medical treatment at the Palo Alto VAMC.  

2.  The competent and probative evidence of record preponderates against a finding that the Veteran has a right shoulder disability that is secondary to a disability for which entitlement to compensation under 38 U.S.C.A. § 1151 has been established.

3.  The competent and probative evidence of record preponderates against a finding that the Veteran has depression that is secondary to a disability for which entitlement to compensation under 38 U.S.C.A. § 1151 has been established.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp 2010); 38 C.F.R. § 3.361 (2010).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic right shoulder disability, claimed as secondary to loss of use of the left arm, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154, 3.358, 3.361 (2010).

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for depression, claimed as secondary to loss of use of the left arm, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are:   (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the claim for compensation under 38 U.S.C.A. § 1151 in this case, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in April 2003 and March 2005 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  This information was provided with respect to establishing secondary service connection in an August 2003 letter.  These letters also advised the appellant of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The April 2003 and August 2003 notice letters were issued prior to the initial rating decision denying the Veteran's claims for compensation under 38 U.S.C.A. § 1151 in March 2004.  The Veteran's claims were subsequently readjudicated following the issuance of the March 2005 notice letter in the March 2005 and October 2006 supplemental statements of the case.  Thus, any deficiencies in the timeliness of the March 2005 notice letter would not be prejudicial.

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of his claims, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claims for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all relevant obtainable evidence identified by the Veteran relative to the issues decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and his identified private medical records.

With respect to the duty to assist, the June 2008 joint motion for remand states a remand is necessary in order for VA to "ascertain whether VA has made efforts to obtain records from the identified VA Patient Representative's Office.  In reference to the Patient Representative's Office records, the joint motion notes that "Appellant has identified these records on numerous occasions - stating that this office should substantiate his claim that he contacted his VAMC to schedule physical therapy.  While the record and claims file contain numerous VAMRs, they are purely medical in nature.  By contrast, Appellant has identified situational evidence that might be on record in the VA Patient Representative's correspondence records."  

The Board has considered this question, both in the context of the record as it stood at the time of the July 2007 Board decision and as it currently stands, and finds that VA has satisfied its 38 C.F.R. § 3.159(c) duty to assist with respect to a request of records from the VA Patient Representative's Office.  First, the Board notes that, prior to the June 2008 joint motion for remand, the Board can identify no specific document in which either the Veteran or his representative expressly requested that VA obtain records from the VA Patient Representative's Office.  The only specific reference to the VA Patient Representative's Office that was of record at the time of the Board's July 2007 decision appears in timelines that were submitted by the Veteran in March 2003 and January 2004.  The March 2003 timeline notes the following:

Oct 26,01: Surgery done on outpatient basis in Palo Alto VA Medical Center.

Nov 5,01: Staples removed and passive exercise demonstrated at VA Livermore VA Med Ctr, by doctor other than [B.].

Dec 4,01: Dr. [B.] (Livermore) gave me consult form for physical therapy to had [sic] deliver to Dr. [Z.] (primary care dr, Mdto).  Delivered form following day.

Mid-April, 02: Emailed VA to complain about time lapse to get pt authorization.

Apr 20,02: [J.S.] (VA patient advocate)called me.  He started things going on pt.

The statement that accompanies the March 2003 timeline states that all current medical records are at the VA Medical Center in Palo Alto and notes that no civilian medical records are available.  Neither this statement nor the timeline itself identifies any pertinent records in the Patient Representative's Office.  The March 2003 statement only expressly identifies the VA Medical Center records that needed to be obtained.  

The Board notes that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  In connection with the search for documents, this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In the case at hand, according to the joint motion, the VA Patient Representative's Office may possess records that are relevant to establishing that the Veteran attempted to schedule physical therapy in a timely manner.  It was noted that, if true, these records would support the Veteran's assertion that that the approximately six-month delay in beginning physical therapy was VA's fault, not the Veteran's.

Assuming the Veteran's assertions are truthful, however, the Board concludes that it is unnecessary for VA obtain these records.  As will be discussed in detail below, the Board concludes that the greater weight of probative evidence is against finding that the Veteran has additional disability as a result of his surgery or as a result of the delay in undergoing physical therapy.  Thus, as the Patient Representative's Office records relate to question of whether VA or the Veteran is at fault for the delay in authorization of the Veteran's physical therapy, such records are essentially rendered moot by the Board's finding that the Veteran suffered no additional disability of the left shoulder as a result of the apparently delay in receiving such therapy.  For this reason, the Board finds that further development for the purpose of determining whether that office has additional records is unnecessary and would only needlessly delay adjudication of the claim.

VA also arranged for the Veteran to undergo a VA examination in October 2003, obtained additional VA medical opinions in August 2004 and May 2005, and obtained an independent medical expert opinion in December 2010.  The Board finds that these opinions are adequate for the purpose of determining the claims decided herein.  The examination reports reflect that the examiners reviewed the claims folder.  During the October 2003 examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  All of the physicians who reviewed the Veteran's claims file provided the requested opinions with regard to the 38 U.S.C.A. § 1151 and service connection claims and clearly explained the reasons behind their opinions.  For these reasons, the Board concludes that the October 2003, August 2004, and May 2005 VA in this case provides an adequate basis for a decision.  The Board further finds that the above VA opinions and the December 2010 independent medical expert's opinion provide an adequate basis on which to decide the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  38 U.S.C.A. § 1151

A.  Left Shoulder Disability

The Veteran has claimed entitlement to 38 U.S.C.A. § 1151 for loss of use of his left arm as a result of an October 2001 surgery that was performed at the Palo Alto VAMC.  He essentially contends that the surgery itself was "botched" when too "much bone matter [was] removed during the surgery," or that he suffered additional disability in his left shoulder due to VA's delay in scheduling his post-surgical physical therapy.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, two separate issues arise in the case at hand.  First, the Board must determine whether the Veteran suffered additional disability as a result of either the October 2001 surgery itself, or any inadequacies in the post-surgical physical therapy.  Second, if it is found that the Veteran suffered additional disability, the Board must determine whether any such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.  

The Veteran underwent surgery with Dr. J.C.B. in October 2001, in part to repair a left shoulder massive rotator cuff tear.  During the diagnostic arthroscopy, it was determined that repair was not possible and debridement was performed instead.  On discharge, the Veteran was instructed to wear a shoulder monitor whenever he was out of bed and to do passive range of motion exercises or forward flexion and shoulder rotation.  These were to be continued until his deltoid had adequately healed, and then he was to be started on active range of motion and wall crawling type exercises.  

The Veteran was instructed on pendulum range of motion exercises at an appointment in November 2001.

A mid-December 2001 record notes the Veteran was having shoulder difficulty.  He had limited range of motion and some deltoid atrophy.  He was counseled regarding an exercise program and was scheduled to return in six weeks.

A late January 2002 record notes some loss of deltoid attachment to the acromion anteriorly.  He was doing Carman's exercises.  Dr. JCB advised a course of physical therapy and the Veteran was to return in six weeks.  A physical therapy request was sent to Dr. A.Z., the Veteran's primary care physician.  

An April 30, 2002, letter authorized the Veteran for one or two physical therapy treatments through May 31, 2002.

A May 2002 physical therapist's letter states the Veteran's treatment was to include thermal modalities, electrical muscle stimulation, ultrasound, stretching with passive range of motion, active assistive range of motion, progression to active range of motion, and conditioning.  Joint protection and home program instruction were recommended for best long term management.  

A June 2002 record from Dr. JCB reflects that the Veteran's shoulder continued to be painful and weak.  Passive motion was adequate.  There was no active motion.  He was to continue to work on his exercise program and return in three months.  

A September 2002 record from Dr. G.E.S. notes significant pain and worsening of symptoms since the operation.  Active and passive motion were decreased.  He was unable to engage in normal activities of daily living.  There was marked atrophy of the deltoid muscle with prominence of the distal clavicle and acromion.  The area was very tender to palpation.  There was tenderness in the posterior aspect of the supraspinatus.  Passive range of motion was to 140 degrees of elevation, and active range of motion was to approximately 80 degrees.  External rotation was to 15 degrees, and internal rotation was to L5.  He was to follow up in six to eight weeks and was instructed to continue with his range of motion exercises to maximize passive external rotation and elevation.  

In November 2002, the Veteran was referred to physical therapy for gentle neck stretching, manual contraction, upper back intrascapular strengthening, and a TENS trial.  He was instructed to return to the clinic in three months.   

A February 2003 record reflects that an MRI found a high-riding humeral head that touched the undersurface of the remaining acromion.  Supraspinatus and infraspinatus muscles were retracted and atrophied.  The deltoid appeared intact, but there was evidence of mild streaky fatty atrophy and thinning.  

In October 2003, the claims file was referred to a VA physician to determine whether there was an increase in the Veteran's left shoulder disability as a result of the October 2001 surgery and, if so, whether the increase was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Palo Alto VAMC, or was an event not reasonably foreseeable.  The October 2003 VA examination report notes that, at the time of the surgery, the muscle retracted proximally or medially and could not be pulled back into its original position and reattached to the humerus.  The surgeons then chose to decompress the left shoulder and excise the distal end of the clavicle to decompress it further.  They started the Veteran on physical therapy postoperatively.  

At the same time, the operating surgeon recommend that the physical therapy be done on a fee basis.  Six and a half months later, the Veteran finally started physical therapy after developing severe restriction of motion in his shoulder.  The examiner noted that the Veteran has approximately 30 degrees of abduction.  He has limited internal and external rotation and limited flexion and extension, which he did not have prior to the surgery.  As a result, the Veteran was noted to be handicapped in performing simple duties, such as dressing, toilet needs, and household chores.  He needed help to carry out tasks, maintain personal hygiene, and dress.  The examiner noted there has been no improvement.  Physical therapy authorization was noted to have since run out.  The examiner opined that it appears the increase in disability in the left shoulder was not caused by carelessness, negligence, lack of proper skill, or error in judgment, but the fact that physical therapy was not started for 6 1/2 months.  The Veteran then did not return for nine months.  Once the physical therapy was started, the recovery was, at best, extremely limited.  X-ray examination revealed no evidence of any acute injury.  The subsequent MRI examination following the surgery revealed no change in a massive rotator cuff tear.  

An August 2004 opinion from Dr. GES states that the Veteran's left rotator cuff was severely retracted and shortened as a result of the advanced age of the injury and could not be brought down to the humerus and repair achieved.  The examiner noted it is an acceptable procedure under these circumstances to debride the rotator cuff, decompress the shoulder by performing an acromioplasty, and if necessary a resection of the acromioclavicular joint, which was done.  Both of these procedures were performed.  The Veteran was then instructed in doing exercises to regain motion and strength in his shoulder.  

The examiner stated that, in the vast majority of cases, this is, indeed, a very successful procedure and normal or near-normal range of motion of the shoulder is achieved.  The examiner stated that it has been his personal experience that people with this procedure return to physically demanding jobs and do quite well.  The examiner also noted that one-half of all rotator cuff repair procedures fail in the long run and tear recurs, very often with no detriment to the patient because strength and range of motion have been achieved.  

The examiner noted that the Veteran was seen in November 2001 and sutures were removed.  He was instructed in range of motion exercises and was to come back in four weeks.  He was seen in December 2001 and was also treated for some left knee pain.  He reported that he had some limited range of motion and the doctor counseled him on an exercise program.  The examiner noted that the Veteran was an experienced patient who underwent four previous treatments of physical therapy prior to his surgery and was familiar with the exercise program and knew how to carry it out.  The Veteran was seen again in January 2002.  At the time, this was three months following surgery.  He was told to continue to exercise and return in six weeks.  

The Veteran next came back five months later.  He had very little active motion and was again told to continue to exercise and regain motion.  This time, he returned three months later (instead of six weeks) and complained of severe discomfort in his left shoulder and some atrophy of the deltoid muscle.  He was to work again on his exercise program.  He returned to physical therapy after being seen in November 2002 and started on the physical therapy program.  He was seen by an orthopedic surgeon in February 2003, which was five months after the last visit to the orthopedic clinic.  

An EMG study was recommended to check on the function of the muscles.  A reconstructive procedure was scheduled for the rotator cuff, but the Veteran expressed no interest in it.  He had no improvement with the physical therapy.  A May 2003 record describes tenderness to palpation in the AC joint area and bicipital tendon area.  The Veteran also had pain on abduction and rotation, which limited the amount of strength testing that could be done.  The Veteran was seen again in June 2003 and continued to have weakness of his supraspinatus muscle.  There was also deltoid atrophy.  He refused further treatment.  He was doing exercises at home but stated that he had difficulty doing them because of pain.

The Veteran was also involved in a series of visits following his vascular surgery.  In spite of the fact that he had poor circulation in the lower extremities and had widely spread vascular disease, he continued to smoke and did not follow the advice to take smoke cessation treatment or smoke cessation aid.  The examiner opined that the amount of vascular involvement in the upper extremities is difficult to evaluate other than the fact that the rotator cuff tear was obviously related to poor circulation to the rotator cuff.

The examiner noted two conclusions.  First, he stated that the surgical procedure performed on the Veteran was within the standards of care in orthopedic surgery anywhere in the United States.  A permanently retracted rotator cuff cannot be pulled to full-length and attached to the humerus.  Therefore, the examiner noted, it is invariably left alone after debridement, decompression of his subacromial space, and an acromioclavicular resection.

Second, the examiner noted, following such procedures, the shoulder should have been exercised with vigor by the patient and this was not done in the case of the Veteran, who had a lot of unresolved issues as to what he wanted done and what he did not want done, but never quite committed himself to a fully committed exercise program.  This, then, led to a reduction in range of motion, permanent weakness, and atrophy of the muscles.  Once that takes place, it is difficult to reconstitute these muscles and bring them back to full muscle mass.

Overall, it was the examiner's impression that the surgery performed was within the standards of care.  The post operative care was also within the standard of care.  The examiner stated that it is the patient who has not exercised sufficiently to restore motion in his shoulder.  The examiner stated that invariably, with a high degree of likelihood, a permanently stiff joint post operatively is invariably the result of the patient's lack of that commitment, lack of exercise, lack of motion, and the fact that the patient does not fully commit himself to rehabilitating himself.  The effects of the poor circulation in the Veteran in the peripheral vascular system could not be fully ignored.  The Veteran's persistent smoking in spite of the advice to the contrary was also to be noted.  The examiner stated that the normal expected result in terms of range of motion is that the left shoulder is returned to normal range of motion and function.  This was not accomplished and the lack of this motion was mainly caused by the fact that inadequate exercises were performed.  The examiner noted that the six months of delay of physical therapy was due to the fact that the Veteran, for five months, did not return. 

Also of record is a May 2005 VA medical opinion.  The examiner reviewed the Veteran's medical records and noted that, prior to the October 2001 surgery, the Veteran had symptoms of rotator cuff tear for at least 1 1/2 years which started after a certain snap, and the Veteran has chronic pain and a significant amount of physical therapy including instruction on how to do the exercises.  However, he continued to have very severe pain and inability to use his left upper extremity because of the pain.  The rotator cuff was known to be torn, he has had a number of evaluations as well as procedures such as MRI which showed that the Veteran had very severely retracted and shortened rotator cuff with degenerative changes of the AC joint.  His condition was discussed before the surgery.  He was informed of the possibility of a better outcome and was told that some surgeries, at the most, only result in 50 percent success, even after repair .  

By the time of the surgical procedure, the Veteran knew how to do the exercises.  He had been given a number of instructions before and even during follow-ups after the surgical procedure.  The Veteran had demonstrated his ability to understand instructions and an ability to do the exercises of his left shoulder.  At the time of the surgical procedure, it was noted that the rotator cuff of the left shoulder was severely retracted and shortened and as a result could not be brought down to the humerus for repair.  The alternative was debridement, which is a clinically acceptable procedure under the circumstances.  Acromioplasty was included as part of the procedure, as was a resection of the acromioclavicular joint.  These modified procedures were performed when repair of the shoulder rotator cuff could not be done in order to relieve pain and make more room for the rotator cuff so that the Veteran could use whatever remaining muscles he had. 

The examiner noted that the Veteran was repeatedly instructed to exercise following surgery.  He showed an ability to do so and reported that he was doing the exercises.  The examiner noted there are no standards of physical therapy and that a lot depends on the surgeon and patient.  It was his impression the Veteran was not following through on the exercises.  He noted the Veteran had not shown up for some physical therapy appointments and that the Veteran had not followed through on appointments for psychiatric care.  The examiner stated that even if physical therapy was provided, it probably would not have made any difference.  The continued pain and gradual loss of passive range of motion were not unexpected if range of motion is not done on a daily basis.  Pain was noted to cause gradual deterioration in range of motion and strength, even when continued physical therapy was done for extended periods of time and efforts were made to maintain and improve function.

The examiner noted that the surgical procedure that was performed on the Veteran was within the standards of care in orthopedic surgery, given the status of this particular Veteran's medical condition.  The procedure was performed by a well-qualified surgeon who knew what he was doing.  Following the procedure, the Veteran was given instructions repeatedly to exercise and he showed his ability to do so and stated during follow-ups that he was doing the exercises.

The Veteran was informed of the possibility of bad outcomes after the procedure and that is stated in the chart.  He did sign a consent form.

The examiner noted that the Veteran showed noncompliance on his part and that, at least in part, he has not been following through the exercises as was expected from him and he has even not shown up to physical therapy appointment sometimes.  He did not even follow through his appointments for psychiatric care.  That may have contributed to his current outcome which is continuous pain and lack of range of motion.  However, even with the best possible care with all the exercises that can be done, the outcome can be bad simply because, given chronic pain, the fact that it was difficult to move the painful shoulder, and that it is not always possible for the patient to do range of motion exercises through full range because of the pain, there can be gradual deterioration in range of motion and strength.  The examiner noted having seen such a result, even when continued physical therapy was done for extended periods of time and efforts were made to maintain and improve function but, given that clinical situation, progress could not be made.

The examiner stated that the medical evidence does not support the proposition that the problems of the right side of the right shoulder are secondary to the left shoulder.  The examiner noted that it is true that this Veteran was left-handed and that because of the pain he could not use the left shoulder, so he may have relied more on the right upper extremity.  However, that fact itself should not cause problems with the right shoulder other than, if the Veteran has bilateral problems, it becomes very difficult for the Veteran to perform activities of daily living.  When one extremity is nonfunctional, the other extremity does not necessarily develop pathology.  Usually patients are careful in the way they use the joints and there is no trauma caused that way.  The examiner was unable to comment on the issue of depression being secondary to the Veteran's shoulder.   

The December 2010 independent medical expert opinion states that review of the medical record shows the Veteran underwent surgery on his left shoulder in October 2001 at the Palo Alto VA medical center.  Prior to surgical intervention, the Veteran had been having left shoulder pain for some time.  Approximately 1 1/2 years before surgery, the Veteran recalled an incident where he felt a sudden snap in the shoulder.  After failing conservative treatment which included several subacromial injections, and MRI demonstrated a massive rotator cuff tear with the tendon retracted to the level of the glenoid, and AC joint arthritis.  The risks and benefits of surgery were discussed with the Veteran and the plan was to perform a diagnostic left shoulder arthroscopy with open rotator cuff repair pair versus debridement, acromioplasty, and distal clavicle excision.

At the time of diagnostic arthroscopy, there were significant cartilage changes found in both the humeral head and glenoid.  There was a massive rotator cuff tear as expected that was retracted to the level of the glenoid.  The biceps tendon appeared attenuated.  At that point, the scope was removed from the shoulder and an open approach to the shoulder was utilized.  The deltoid was taken down to expose the joint.  The rotator cuff tear was found to be irreparable and the humeral head was elevated, articulating with the under surface of the acromion.  The rotator cuff was debrided, and an open acromioplasty/distal clavicle excision was performed.  The deltoid was repaired following debridement.  Postoperatively, the patient was placed in a shoulder immobilizer and discharged home with instructions to perform pendulum exercises and passive range of motion to the shoulder with the help of family members.

Postoperatively, the Veteran was seen in mid-December 2001 and January 2002.  He continued to have left shoulder pain and decreased range of motion.  At the January 24, 2002, appointment, a request was sent for formal physical therapy.  On April 30, 2002, the Veteran was authorized for several physical therapy appointments that were performed in May 2002.  In June 2002, the Veteran was seen again in the orthopedic clinic and continue to have problems with the left shoulder.  He had persistent pain and little or no active range of motion.  However, he still had decent passive range of motion.  In February 2003, another MRI was ordered which once again showed the humeral head to be elevated and articulating with the under surface of the acromion.  The supra and infraspinatus were both retracted and atrophied.  The deltoid was intact.  During this period, the Veteran became depressed over the current state of his left shoulder but refused psychiatric care. 

It was the expert's medical opinion that it is unlikely the Veteran suffered additional left shoulder disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical and follow-up treatment.  At the time of surgery, the Veteran was again found to have an irreparable rotator cuff tear with an elevated humeral head consistent with early rotator cuff arthropathy of the shoulder.  The surgery performed is perfectly reasonable and within the standard of care, given the findings, in the hope of providing the Veteran temporary pain relief.  The goal of this surgery was not to improve strength or range of motion. The medical expert did believe there was a significant delay in the Veteran obtaining formal physical therapy.  While this may have caused the shoulder to get a little stiff, the medical expert did not think it ultimately changed the outcome.  In the expert's experience, patients who undergo a debridement of a massive rotator cuff tear who continue to have persistent pain and weakness eventually require either a reverse total shoulder arthroplasty or a hemiarthroplasty depending on the range of motion preoperatively.  This does not mean that the debridement was not indicated or was a failure.

With regards to the May 2005 opinion, the December 2010 medical expert agreed that the surgery performed was within the standard of care.  He also agreed that the records reflect the Veteran was shown how to perform Codman's exercises as well as passive range of motion exercises with the assistance from a family member.  Whether the Veteran was compliant with these exercises at home is difficult to ascertain.  The medical expert stated that it was possible the Veteran was not compliant, as his shoulder did not get stiff following surgery, and if he had been performing the exercises as directed that would be unlikely.  However, it really is impossible to know for sure.  The medical expert did disagree with the assertion that the Veteran was noncompliant when he did get approved for formal physical therapy in May 2002.  He also did not believe the Veteran's refusal to attend psychiatric appointments had any bearing on this case.

With regards to the August 2004 opinion, the December 2010 medical expert once again agreed that the surgery performed was within the standard of care and was the correct procedure given the Veteran's intra-operative findings.  He also agreed that range of motion exercises following surgery are important in maintaining motion.  He did not believe he could say, however, that the Veteran did not fully commit himself to the post operative exercise program.  He found it possible, as one would expect, that a patient who is performing the exercises shown to him would have better range of motion, but it was impossible for the expert to say for sure.  He also believed the Veteran wanted formal physical therapy sooner than May 2002, and noted that there did appear to be a delay of five months from the prescription to the actual appointment.  Again, the expert did not believe that the Veteran's depression has any bearing on this case.  He also agreed with the assessment that the Veteran's left shoulder problems did not contribute to any problems the Veteran developed in his right shoulder.

With regards to the examination performed in October 2003, the December 2010 expert did agree that the delay in formal physical therapy from the time of surgery in October 2001 to May 2002 did not help the Veteran recover in a timely fashion and should have been started sooner.  However, he did not believe that this delay changed the ultimate outcome of this case.

The December 2010 medical expert concluded that he did not believe the Veteran suffered additional disability of the left shoulder that was caused by carelessness, negligence, lack of proper skill, error in surgical or follow-up treatment, or similar instance of fault on the part of VA.  The surgery performed was well within the standard of care for the Veteran's problems.  Although there was a delay in physical therapy and the Veteran had a poor result from surgery, the medical expert did not believe that initiating physical therapy any earlier would have changed the ultimate outcome.

To summarize, the opinion of the examiner who authored the October 2003 and August 2004 reports is that the increase in disability in the left shoulder was caused by the fact that physical therapy was not started for 6 1/2 months following the surgery.  The August 2004 opinion places express blame for the lack of timely physical therapy on the Veteran's lack of commitment to rehabilitating his left shoulder.  As to the October 2001 surgery itself, the examiner noted that the procedure underwent by the Veteran is very successful in a vast majority of cases and that a normal or near-normal range of motion is achieved.  In both reports, the examiner found that the surgical procedure was performed within the proper standards of care.

The May 2005 VA opinion likewise found the October 2001 surgery to have been performed within the standards of care in orthopedic surgery.  The examiner also noted that the Veteran was informed of the possibility of bad outcomes from the procedure and that he had signed a consent form acknowledging such possibility.  The Board notes, however, that the May 2010 VA examiner was unable to affirmatively state whether the Veteran suffered additional disability or injury due to the lack of follow-up exercise, regardless of fault.  The examiner noted that the Veteran's lack of follow up exercises "may have contributed to his current outcome which is continuous pain and lack of range of motion."  However, he then noted that a negative outcome may still occur due to a specific patient's clinical situation even with that patient's full compliance with post-surgery instructions.  

The December 2010 independent medical examiner's opinion found it unlikely that the Veteran suffered additional left shoulder disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical and follow-up treatment.  He stated that, given the poor condition of the Veteran's left rotator cuff prior to surgery, the goal of the October 2001 surgery would have been to provide temporary pain relief rather than to improve strength or range of motion.  He also indicated that a debridement is not considered a failure just because a patient may continue to have persistent pain and weakness and eventually require either a reverse total shoulder arthroplasty or a hemiarthroplasty.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds all of the above opinions to be probative to the extent that they are based upon review of the Veteran's pertinent medical records, including those from prior to, at the time of, and following the October 2001 surgery, and contain lengthy recitations of these facts.  Each of the examiners is a physician (with at least the October 2003/August 2004 and December 2010 examiners being orthopedic surgeons) who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

With respect to the October 2001 surgery itself, the Board notes that all three of the examiners found no carelessness, negligence, lack of proper skill, error in surgical treatment, or similar instance of fault on the part of VA.  The only contrary opinion on this specific question comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran cannot competently opine that he suffered additional injury as a result of carelessness, negligence, lack of proper skill, error in surgical treatment, or similar instance of fault on the part of VA.  For this reason, the Board ultimately places more probative weight on the opinions of the competent medical professionals, who considered the Veteran's lay reports and medical records and provided their own well-supported medical opinions. 

Next, the Board has considered whether the Veteran suffered any additional disability due to the lack of prompt physical therapy following surgery.  The October 2003/August 2004 VA examiner found that additional disability was suffered due to the subsequent delay in physical therapy, while the December 2010 independent medical expert found no additional disability due to the delay.  Each examiner's conclusion is supported in large part by his characterization of what is to be expected from this type of surgery.

The August 2004 examiner describes the debridement of the Veteran's rotator cuff, decompression of his shoulder through acromioplasty, and resection of the acromioclavicular joint.  He then provides the following impression of the nature of this surgery:

	In a vast majority of cases, this is, indeed, a very successful procedure and 
normal or near-normal range of motion of the shoulder is achieved.  It has been my personal experience that people with this procedure return to physically demanding jobs and do quite well.  It is also well to remember that one-half of all rotator cuff repair procedures fail in the long run and the tear recurs, very often with no detriment to the patient because strength and range of motion have been achieved.  

The December 2010 independent medical expert also described the rotator cuff debridement, open acromioplasty/ distal clavical excision, and deltoid repair that were performed after it was determined through diagnostic arthroscopy that the rotator cuff was irreparable.  The independent medical expert's impression of the nature of this surgery is as follows: 

The surgery performed is perfectly reasonable and within the standard of care given the findings in the hope of providing the patient temporary pain relief.  The goal of this surgery was not to improve strength or range of motion....  In my experience, patients who undergo a debridement of a massive rotator cuff tear who continue to have persistent pain and weakness eventually require either a reverse total shoulder arthroplasty or a hemiarthroplasty depending on the range of motion pre-operatively.  This does not mean that the debridement was not indicated or a failure.

In short, the October 2003/August 2004 examiner's observations rest on the premise that the Veteran's range of motion should have returned to near-normal at the very least, and that his lack of proper physical therapy following the surgery was responsible for the subpar results.  He further observed that a recurrence of the tear very often results in no further detriment to the patient because strength and range of motion have already been achieved.  On the other hand, the December 2010 expert's opinion rests on the premise that, once a rotator cuff tear is found to be irreparable, the goal of surgery is to provide temporary pain relief and that restoration of strength and range of motion is not a realistic expectation.  

The Board has considered whether these opinions merely constitute differing medical conclusions that are in relative equipoise, thus warranting resolution of reasonable doubt in the Veteran's favor.  However, the Board observes that, although it ultimately does not offer an opinion on whether the Veteran suffered additional disability as a result of the delay in beginning physical therapy, the May 2005 VA opinion provides corroboration of the December 2010 independent medical expert's observations concerning the goals and success rate of the procedure at issue.  The May 2005 VA opinion includes the following explanation:

The rotator cuff was known to be torn, he has had a number of evaluations as well as procedures such as MRI which showed that the veteran had very severely retracted and shortened rotator cuff with degenerative changes of the AC joint[,] and that his condition was discussed before the surgery[,] and he was informed of the possibility of a better outcome[,] and he was also given the information that some surgeries[,] at the most[,] even after repair[,] only result in 50% success....  At the time of the surgical procedure it was noted that the rotator cuff of the left shoulder was severely retracted and shortened and as a result it could not be brought down to the humerus for repair.  Thus the alternate thing[,] which was debridement[,] which is a clinically acceptable procedure under the circumstances[,] was done[;] that also included acromioplasty as part of the procedure and a resection of the acromioclavicular joint.  These modified procedures[,] when repair of the shoulder rotator cuff can not be done[,] are done to relieve pain to make more room for the rotator cuff so that the veteran can use whatever remaining muscles he has....

[E]ven with the best possible care with all the exercises that can be done the outcome can be bad simply because[,] given chronic pain[,] given the fact that it was difficult to move the shoulder that is painful[,] and [given that it is]not always possible for the patient to do range of motion exercises through full range of motion because of the pain[,] there can be gradual deterioration in range of motion and strength because of the pain.  I have seen such a result, even when continued physical therapy was done for extended periods of time and efforts were made to maintain and improve function but[,] given that clinical situation[,] progress could not be made. 

The Board finds particular relevance in the May 2005 report's reference to a 50 percent success rate, at most.  This figure applied even in situations after repair, which was not accomplished in this case.  While the May 2005 examiner was not able to offer an opinion on whether additional disability was caused by the delay in physical therapy, the Board notes that the examiner's rationale for this lack of an opinion was the high failure rate of the surgery itself.  The Board thus finds that the May 2005 opinion's description of the expectations and failure rates of the rotator cuff surgery at issue offers probative support of the factual premise of medical principle that underlies the December 2010 opinion.  Given the above, the Board finds that there is greater probative weight in the evidence against finding that a lack of follow up for physical therapy made a difference in the Veteran's recovery.  

In short, to the extent that there is disagreement over whether the Veteran suffered any additional disability as a result of surgery or due to the lack of prompt physical therapy, the Board finds that the most probative evidence of record demonstrates the Veteran suffered no additional disability as a result of the October 2001 surgery or the subsequent delay in physical therapy.  This conclusion is drawn by the December 2010 independent medical expert who, as noted above, based his opinion on a thorough review of the Veteran's relevant medical history and fully explained his conclusion with thorough discussion of the relevant medical principles and the specific facts of the Veteran's case.  The Board finds it particularly significant that the December 2010 opinion takes into consideration the severe state of the Veteran's injury prior to the October 2001 surgery, and specifically the determination that the Veteran's rotator cuff tear was irreparable at the time of the surgery, and observes that the purpose of surgery in light of these conditions would be for pain relief rather than improvement of strength or range of motion.  This conclusion is also supported by the discussion of irreparable rotator cuff  tears that occurs in the May 2005 opinion.  

On the other hand, while the October 2003/August 2004 VA examiner has found that there was additional disability caused by the lack of timely physical therapy, the Board finds this examiner's conflicting explanation of the likely success rates of such surgery to be less probative than the relatively consistent explanations that were given by the May 2005 and December 2010 opinions.  Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran suffered additional disability in his left shoulder due to the delay in physical therapy.

In reaching this conclusion, the Board notes that the lack of success of the surgery itself does not constitute carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA.  Nor was such an outcome in the case at hand evidence of an event not reasonably foreseeable.  Rather, as noted in the October 2001 operative report, "The risks and benefits of surgery and risks and benefits of other options were discussed in detail with the patient and the patient's family....  The patient understands the risks, including infection, bleeding, possible continued left shoulder pain, left shoulder arthritis, and anesthetic complications.  The patient understands and wishes to proceed with surgery."  In the case at hand, the possibilities of continued pain and loss of range of motion and muscle strength were reasonably foreseeable outcomes of this surgery, and thus, their presence does not give rise to a grant of the benefit sought.  In fact, based on the probative medical evidence discussed in detail above, the Board observes that the Veteran's loss of range of motion and muscle strength actually represent the natural progression of a massive rotator cuff tear in many cases.  

Finally, the Board observes that the June 2008 joint motion, in part, states that "the Board failed to provide adequate reasons and bases for the cause of the delay in administering physical therapy to Appellant."  The Board stresses that the decision herein does not reach the question of whether any delay in initiating physical therapy was the fault of the Veteran or VA.  Rather, as discussed in detail above, the Board finds that a preponderance of the competent and probative evidence of record demonstrates that the Veteran suffered no additional left shoulder disability as a result of his treatment at the Palo Alto VAMC.  Such question was not directly addressed in the prior decision, which relied on finding a lack of negligence, carelessness, or other instance of fault on VA's part, but never made an explicit determination that the Veteran suffered additional disability as a result of the surgery or aftercare.  The current decision renders the question of fault for any delay in the commencement of physical therapy moot.

In summary, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation for loss of use of the left arm, claimed to have resulted from medical treatment received at a VAMC in Palo Alto, California, under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Shoulder Disability and Depression

The veteran also contends he is entitled to compensation under 38 U.S.C.A. § 1151 because he currently has a right shoulder disability and depression that are secondary to the loss of use of his left arm.  He contends that his right arm started bothering him about one year after the October 2001 surgery on his left arm and that he began feeling sorry for himself when he realized how bad his left arm was.

However, even if these disorders are presumed to be related to the loss of use of the left arm, compensation must be denied as the left arm disorder has not been fund to be subject to compensation under 38 U.S.C.A. § 1151.  Furthermore, there is also no competent medical evidence otherwise showing the veteran's right shoulder disability and/or depression are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA physicians who performed the October 2001 surgery, or that his right shoulder disability and depression are the result of an outcome that was not reasonably foreseeable.  Therefore, the preponderance of the evidence is against the veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right shoulder disability and depression, claimed as secondary to the loss of use of his left arm, and the benefit-of-the-doubt doctrine is not for application.  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the left arm, claimed to have resulted from medical treatment received at a VAMC in Palo Alto, California, in October 2001 is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right arm disability, claimed as secondary to loss of use of the left arm, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, claimed as secondary to loss of use of the left arm, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


